DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  recitation of “the retainer hinge” lacks clear antecedent basis in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Limitation requiring “a retainer extending from the retainer hinge toward the rear end and toward the upper arm” is confusing with respect to the disclosed invention inasmuch as the disclosed retainer is not attached at the hinge end of the arm but is cantilevered toward the hinge end and slightly upwards toward the upper arm in a direction that is away from its integral connection with the lower arm nearer the free end of the lower arm.  It is noted that ‘the rear end’ is apparently in reference to the hinge end.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No.2011/0311331 to Tejero.
Tejero ‘331 - teaches limitations for a “panel nut” – 10 as shown and described, “comprising: an upper arm including a forward flange” – the upper half of the fastener (with respect to portions 7) as it is shown in Fig 1 for example, “an inner member having a first end and an opposite second end” – the cantilevered portion on which the threaded nut 6 is formed, “at least one outer member having a first end and an opposite second end” – the outboard arm/beam portion(s) connecting the outer sides of the upper arm to the hinge portion and other (lower) arm, “and a thread housing having a fastener aperture formed therein, the thread housing formed on the inner member, the first end of the inner member and the first end of the outer member extending from the forward flange” – 6, “at least one transition arm extending between the second end of the outer member of the upper arm and the rear end of the lower arm” – at 7, “to allow the upper arm to elastically deflect with respect to the lower arm” – inherent to the disclosed material and geometry as shown and described, “and a lower arm including a forward edge, an opposite rear end” – 11, “and a retainer extending from the retainer hinge toward the rear end and toward the upper arm” – 1 which is shown to be geometrically analogous to the disclosed retainer, “the retainer having a retainer aperture formed therein” – as shown, “the retainer configured to elastically deflect between an unstressed position and a stressed position” - as shown and described.
As regards claim 2, reference teaches further limitation of “the transition arm permits the upper arm to elastically deflect with respect to the lower arm” – inherent to the material and geometry as shown and described. 
As regards claim 3, reference teaches further limitation of “a retainer hinge” – bending structure of the cantilever connection segments, “the lower arm including a pair of relief slots formed on opposite sides of the retainer hinge” – the slots defining the arms/bending structure of the retainer.  
As regards claim 11, reference teaches further limitation of “the retainer aperture is aligned with the fastener aperture to permit a threaded fastener to extend therethrough” – as shown and described. 

Claim(s) 1-3, 5-7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,890,858 to Leroux.
Lerouz ‘858 teaches limitations for a “panel nut” – 15 as shown and described, “comprising: an upper arm” – the upper half  of the fastener (with respect to portions 7) as it is shown in Fig 1 for example, “including a forward flange” – the portion of 5 joining ends of 6,6 with the upwardly-extending portion which connects to 1, “an inner member having a first end and an opposite second end” – the cantilevered portion 1 in which the threaded nut 8 is formed, “at least one outer member having a first end and an opposite second end” – the outboard arm/beam portion(s) 6 forming part of the connection between the upper half of the fastener with portions 7, “and a thread housing having a fastener aperture formed therein, the thread housing formed on the inner member, the first end of the inner member and the first end of the outer member extending from the forward flange” – 8, “at least one transition arm extending between the second end of the outer member of the upper arm and the rear end of the lower arm” – at 7, “to allow the upper arm to elastically deflect with respect to the lower arm” – inherent to the geometry and material of the prior art fastener as otherwise shown and described, “and a lower arm” – 2, “including a forward edge” -  the free end as shown in Fig 1, “an opposite rear end” –as shown at 7, “and a retainer extending from the retainer hinge toward the rear end and toward the upper arm” – 9 which is shown to be geometrically analogous to the disclosed retainer, “the retainer having a retainer aperture formed therein” – as shown, “the retainer configured to elastically deflect between an unstressed position and a stressed position” - as shown and described.
As regards claim 2, reference teaches further limitation of “the transition arm permits the upper arm to elastically deflect with respect to the lower arm” – inherent to the geometry and material of construction as otherwise shown and described. 
As regards claim 3, reference teaches further limitation of “a retainer hinge” – bending structure of the cantilever connection segments, “the lower arm including a pair of relief slots formed on opposite sides of the retainer hinge” – the slots defining the arms/bending structure of the retainer.  
As regards claim 5, reference teaches further limitation of “the lower arm further comprises at least one rear slot formed in the rear end of the lower arm and adjacent the transition arm” – the slot between portions 7 as it is shown in Fig 2 for example, “and a rear flange extending from the rear end of the lower arm” – the reduced width portion at left side of 2 which joins portions 7 with the relatively larger width portion having part 9, “the rear slot formed between the transition arm and the rear flange, the rear flange is at least 50% of a width of the lower arm” – as shown.  
As regards claim 6, reference teaches further limitation of “the forward flange extends at an angle within a range of 400 to 500 with respect to the inner member” – one of ordinary skill in the art would recognize inherent teaching of broad limitation as the invention is illustrated in Fig 1 for example.  
As regards claim 7, reference teaches further limitation of “the inner member includes a middle flange extending from the second end of the inner member and opposite the lower arm” – the portion bent out of plane from the middle portion toward connection with 6 as shown in Fig 1.  
As regards claim 11, reference teaches further limitation of “the retainer aperture is aligned with the fastener aperture to permit a threaded fastener to extend therethrough” – as described. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No.2011/0311331 to Tejero.
As regards claim 5, reference teaches further limitation of “the lower arm further comprises at least one rear slot formed in the rear end of the lower arm and adjacent the transition arm” – one of slots on either side of 2, “and a rear flange extending from the rear end of the lower arm” – 2, “the rear slot formed between the transition arm and the rear flange” – as shown.
Although reference illustrates the rear flange is about 50% of a width of the lower arm, the reference does not fully teach “the rear flange is at least 50% of a width of the lower arm”.  It would however have been obvious to one of ordinary skill in the art to provide the rear flange to be at least 50% of a width of the lower arm in order to ensure function of panel engagement for providing to move freely depending on the thickness of the panel, reducing the force needed to perform said assembly wherein modification as proposed would not otherwise affect function of the assembly and amounts to little more than an obvious change in shape and/or optimization of the disclosed structure for performing its disclosed function.
As regards claim 6, reference teaches further limitation of “the forward flange extends at an angle” – as shown in Fig 7 for example.  Inasmuch as the angle is illustrated to be about 35 degrees with respect to the inner member for example, the reference does not fully teach angled ”within a range of 40 degrees to 50 degrees”.  It would however have been obvious to one of ordinary skill in the art to increase the angle to within a range of 40 to 50 degrees for example in order to perform its disclosed function over a greater range of thickness wherein the proposed modification would not otherwise affect function of the arrangement.

Claim(s) 4, 12-14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,890,858 to Leroux in view of U.S. Pat. No. 2,255,469 to Kost.
Leroux ‘858 teaches limitations for a panel nut teaches “wherein the retainer does not extend within the thread housing when in the stressed position” and wherein the retainer extends near to being at least partially into the housing in the unstressed position but does not teach further limitation of “the retainer is at least partially received within the thread housing when in the unstressed position”.   However, Kost ‘469 teaches that it’s well known in the art to provide a retainer (21) that extends into the screw opening of the other arm when in the unstressed position as shown in Fig 3 for example.  It would have been obvious to one of ordinary skill in the art to provide the retainer of Leroux ‘858 to extend into the thread housing in the unstressed position in order to ensure engagement and centering with respect to a hole in even a very thin plate wherein the relationship between plate thickness, resilient bias is well known in the art and benefit retention of the fastener on very thin plate and would not otherwise affect function of the arrangement. 
As regards claim 12, reference teaches limitations for a “ panel nut” – 15 as shown and described, “comprising: an upper arm including a forward flange” – the upper half of the prior art fastener as it is shown in Fig 1 for example, “an inner member having a first end and an opposite second end” – the portion having threaded nut 8, “a pair of outer members having a first end and an opposite second end” – the outboard side members connecting the inner member to the hinged portion, “and a thread housing having a fastener aperture formed therein, the thread housing formed on the inner member” – 8 as shown and described, “the first end of the inner member and the first end of the pair of outer members extending from the forward flange” – as shown, “a lower arm including a forward edge, an opposite rear end” – as shown, “a retainer hinge, and a retainer extending from the retainer hinge toward the rear end and toward the upper arm” – 9,10 which is shown and described with function inherent to hinge and resilience, “the retainer having a retainer aperture formed therein” – as shown, “and a pair of transition arms extending between the second end of each outer member of the upper arm and the rear end of the lower arm to allow the upper arm to elastically deflect with respect to the lower arm” – at 7, “11Docket No. 123461-3wherein the retainer elastically deflects between an unstressed position and a stressed position” – as shown and described, “the retainer is at least partially received within the thread housing when in the unstressed position, the retainer does not extend within the thread housing when in the stressed position” – as discussed in greater detail with respect to the grounds of rejection of claim 4 herein above.  
As regards claim 13, Leroux ‘ 858 teaches further limitation of “the lower arm includes a pair of relief slots formed on opposite sides of the retainer hinge” – the slots as shown.  
As regards claim 14, Leroux ‘ 858 teaches further limitation of “the forward flange extends at an angle within a range of 400 to 500 with respect to the inner member” – as shown.  
As regards claim 18, one of ordinary skill in the art would recognize that Leroux ‘858 as modified teaches all limitations for a “panel nut comprising: an upper arm including a forward flange, an inner member having a first end and an opposite second end, a pair of outer members having a first end and an opposite second end, and a thread housing having a fastener aperture formed therein, the thread housing formed on the inner member, the first end of the inner member and the first end of the pair of outer members extending from the forward flange; a lower arm including a forward edge, an opposite rear end, a retainer hinge, and a retainer extending from the retainer hinge toward the rear end and toward the upper arm, the retainer having a retainer aperture formed therein, the retainer aperture aligning with the fastener aperture, the retainer hinge being a recess formed in the lower arm; and 12Docket No. 123461-3a pair of transition arms extending between the second end of each outer member of the upper arm and the rear end of the lower arm to allow the upper arm to elastically deflect with respect to the lower arm, wherein the retainer elastically deflects between an unstressed position and a stressed position” – as taught by Leroux ‘858, “the retainer is at least partially received within the thread housing when in the unstressed position, the retainer does not extend within the thread housing when in the stressed position” - as discussed in greater detail with respect to the grounds of rejection of claim 4 herein above.  
As regards claim 19, Leroux ‘858 teaches limitations for a panel nut according to claim 18 but does not explicitly teach further limitation of “the middle flange is at least 50% of a width of the lower arm”.  Although the width of the middle flange connecting toward 6 is not shown in plan view, it would have been obvious to one of ordinary skill in the art to make it at least 50% of the width in order to provide solid bearing for the threaded nut portion as well known in the art. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,890,858 to Leroux.
Leroux ‘858 teaches limitations for a panel nut according to claim 1 but does not explicitly teach further limitation of “the middle flange is at least 50% of a width of the lower arm”.  Although the width of the middle flange connecting toward 6 is not shown in plan view, it would have been obvious to one of ordinary skill in the art to make it at least 50% of the width in order to provide solid bearing for the threaded nut portion as well known in the art. 

Allowable Subject Matter
Claims 9, 10, 15-17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,729,706 to Peterson discloses structure similar to the present invention and its intended function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677